U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave. MK-WI-T10 Milwaukee, WI 53202 February 24, 2012 VIA EDGAR TRANSMISSION Re: Managed Portfolio Series (the “Trust”) File Nos.:333-172080 and 811-22525 United States Securities and Exchange Commission Division of Investment Management 100 F. Street N.E. Washington D.C.20549 To whom it may concern, Pursuant to Rule 14a-6(a) under the Securities Exchange Act of 1934, as amended, transmitted herewith via EDGAR please find the Preliminary Proxy Statement and Form of Proxy relating to the Special Meeting of Shareholders of the Tortoise MLP & Pipeline Fund, a series of the Trust. If you have any additional questions or concerns, please feel free to contact me at (414) 765-6121. Sincerely, /s/Angela L. Pingel Angela L. Pingel, Esq. Secretary of Managed Portfolio Series
